DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2018/0058875 A1, hereinafter referred to as Wan) and further in view of Maru et al. (US 2018/0238697 A1, hereinafter referred to as Maru) and Slusar et al. (US 10,699,347 B1, hereinafter referred to as Slusar).
Regarding claim 1, Wan teaches a method comprising ([0006], a method of operation of a navigation system): 
receiving an input as to a destination of travel for a vehicle ([0047], the candidate route is a continuous path for traversing between geographic locations applicable to an input from the interfacing party; the route includes traversing from a starting point to a destination); 
identifying, via a processor, a plurality of routes for the vehicle to travel to the destination ([0023], the navigation system includes a processor for having and performing software instructions; [0046], the navigation system can include one or more instances of a candidate route in response to an input from the user; the candidate route set can include a set of candidate routes for presentation to the interfacing party for selection; 
determining, via the processor, for each of the plurality of routes, a measure of difficulty of vehicle maneuvers for the vehicle to reach the destination via the route ([0052], the navigation system (using its processor) determines a difficulty rating for each candidate route); and 
performing a vehicle action, via instructions provided by the processor, based on the respective measures of difficulty for the plurality of routes ([0067], the selected route can be displayed on the top of a candidate route set; here, the vehicle action is displaying the selected route via the instructions by the processor; [0052], each candidate route has a difficulty rating; [0113], the rating preference can include a particular level or value of the maneuver difficulty rating favored or avoided by the user; [0065], the candidate route set can include a preference-based route which is generated according to user preference (i.e. difficulty rating); [0066], the selected route is chosen based on the preference of the system user in routing or navigation).
However, Wan does not explicitly teach wherein the measure of difficulty for each route is determined by the processor based on the product of: (a) a lane maneuver difficulty based on a number of lane changes per distance travelled on the route to reach the destination; multiplied by (b) a road condition difficulty based on road surface conditions, including weather conditions affecting visibility and a coefficient of friction affecting tire grip.
Maru teaches wherein the measure of difficulty for each route is determined by the processor based on a lane maneuver difficulty based on a number of lane changes per distance travelled on the route to reach the destination ([0044], it is difficult to make three lane changes when the distance Z from the point X of mergence is shorter than a predetermined threshold; [0066], if it is determined that the number of lane changes relative to the distance from the mergence to the divergence is smaller than the predetermined standard, the route search unit of the navigation device determines that it is not difficult to travel the route; [0074], how hard it is to travel a route is based on a predetermined value determined from the number of lane changes per distance (i.e. the ratio); [0042], a computing unit including a processor performs the vehicle operations and calculations; Fig. 3A, the right turn is the destination and the ratio is the 3 lanes to change per distance Z).
Wan and Maru are analogous art to the claimed invention since they are from the similar field of vehicle route planning and determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wan with the lane change per distance of Maru to create an autonomous vehicle control system wherein the measure of difficulty for each route is determined by the processor based on a number of lane changes per distance travelled on the route to reach the destination.
The motivation for modification would have been to create an autonomous vehicle control system wherein the measure of difficulty for each route is determined by the processor based on a number of lane changes per distance travelled on the route to reach the destination in order to find a safe route for the vehicle to follow that requires less driver intervention, thus creating a safer and more reliable autonomous driving and navigation system.
However, Wan-Maru do not explicitly teach wherein the measure of difficulty for each route is determined by the processor based on the product of: (a) a lane maneuver difficulty; multiplied by (b) a road condition difficulty based on road surface conditions, including weather conditions affecting visibility and a coefficient of friction affecting tire grip.
Slusar teaches the measure of difficulty for each route is determined by the processor based on the product of: (a) a lane maneuver difficulty; multiplied by (b) a road condition difficulty based on road surface conditions, including weather conditions affecting visibility and a coefficient of friction affecting tire grip (Col. 34, lines 10-38, an actual road segment risk score equation (i.e. measure of difficulty) may be based on driver, vehicle, and road segment risk score equations; the actual road segment equation can be (a*b*c*d)*xn = y where a, b, c, and d are factors whose values vary depending on the driver, vehicle, road segment conditions, weather, and sensor data; Col. 9, lines 27-58, road segment conditions include slope, pitch, surface type, grade, number of lanes (i.e. lane maneuver difficulty), traffic signals and signs, potholes, slits, oil slicks, speed bumps, elevation, unevenness, and physical conditions of the road, such as flooded, wet, slick, icy, plowed, not plowed, etc. (i.e. friction affecting tire grip); Col. 10, lines 41-53, weather information may comprise data about weather conditions (e.g. snowing, raining, windy, sunny, dusk, dark, storm, tornado, flood, hurricane, icy, slick, snow-covered, plowed, glare, fog, etc. (i.e. weather conditions affecting visibility))).
Wan, Maru, and Slusar are analogous art to the claimed invention since they are from the similar field of vehicle route planning and determination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wan-Maru with the equation and conditions of Slusar to create an autonomous vehicle control system wherein the difficulty for each route is determined by the processor based on the product of: (a) a lane maneuver difficulty based on a number of lane changes per distance travelled on the route to reach the destination; multiplied by (b) a road condition difficulty based on road surface conditions, including weather conditions affecting visibility and a coefficient of friction affecting tire grip.
The motivation for modification would have been to create an autonomous vehicle control system to create an autonomous vehicle control system wherein the difficulty for each route is determined by the processor based on the product of: (a) a lane maneuver difficulty based on a number of lane changes per distance travelled on the route to reach the destination; multiplied by (b) a road condition difficulty based on road surface conditions, including weather conditions affecting visibility and a coefficient of friction affecting tire grip in order to find a safe route for the vehicle to follow that requires less driver intervention, thus creating a safer and more reliable autonomous driving and navigation system.

Regarding claim 14, Claim 14 corresponds in scope to claim 1 and is similarly rejected. Wan-Maru-Slusar further teach a vehicle comprising (Wan, [0025], the navigation system provides guidance for a vehicle): 
a drive system (Wan, [0027], the navigation system/device can be incorporated with a vehicle, such as a car, bus, or train; [0146], the navigation system can determine current heading, acceleration, and speed of the vehicle/device; here the vehicle must have a drive system to facilitate movement along the route); and 
a navigation system coupled to the drive system, the navigation system comprising (Wan, [0027], the navigation system/device can be incorporated with a vehicle, such as a car, bus, or train; [0146], the navigation system can determine current heading, acceleration, and speed of the vehicle/device; here, the navigation system is coupled to the drive system since they are both a part of the vehicle): 
an input device (Wan, [0143], the system includes an input device); and 
a processor coupled to the input device (Wan, [0023], the navigation system includes a processor for having and performing software instructions; [0143], the input device provides data and communication inputs to the processor (i.e. the input device and processor are coupled)),
and wherein the vehicle comprises an autonomous vehicle (Maru, [0035], the navigation device finds a route to a destination in response to a driver request and controls the vehicle along the route to the destination when the vehicle is an autonomous vehicle); and
the processor is further configured to provide instructions for automatically operating the autonomous vehicle to travel to the destination (Maru, [0035], the navigation device finds a route to a destination in response to a driver request and controls the vehicle along the route to the destination when the vehicle is an autonomous vehicle; [0042], the vehicle is controlled by a computer and processor that executes the vehicle routing and control program instructions). 
The motivation for modification would have been to create a vehicle control system that can be implemented in an autonomous vehicle in order to have an autonomous vehicle that finds a safe route for the vehicle to follow that requires less driver intervention, thus creating a safer and more reliable autonomous driving and navigation system.

Regarding claim 3, Wan-Maru-Slusar further teach: The method of claim 1, wherein: for each of route of the plurality of routes, the step of determining the measure of difficulty is also based on a traffic and speed condition for the route, based on a function of traffic congested level, speed limit, and current vehicle speed (Wan, [0052], each candidate route has a difficulty rating; [0064], the difficulty rating can be based on a number of vehicles or people or popularity or traffic density and a number of traffic accidents; [0062], the traffic density for each candidate route can be based on flow rate, speed of travelers, speed of participants traversing the route segment, and current speed of the system user; [0051], each candidate route also has an average speed of travel and a speed limit that affects navigation data). 

Regarding claim 16, Claim 16 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 5, Wan-Maru-Slusar further teach: The method of claim 1, wherein: receiving a second input as to a desired tolerance for difficulty level for travelling of the vehicle (Wan, [0107], the user profile is based on one or more inputs (i.e. a second input) from the system user to directly identify one or more preferences of the system user; [0113], the user’s rating preference can include a particular level or value of the maneuver rating (i.e. difficulty level) favored or avoided by the user); 
wherein the step of performing the vehicle action, via instructions provided by the processor, is based on the desired tolerance for difficulty level as well as the respective measures of difficulty for the plurality of routes (Wan, [0067], the selected route can be displayed on the top of a candidate route set; here, the vehicle action is displaying the selected route via the instructions by the processor; [0121], the preference based route is based on the maneuver preference (i.e. difficulty rating) and rating preference (i.e. tolerance for difficulty level); [0068], the selected route can be the preference-based route).

Regarding claim 18, Claim 18 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6, Wan-Maru-Slusar further teach: The method of claim 1, wherein: wherein the step of taking the vehicle action comprises providing a listing of the plurality of routes, along with information as to their respective measures of difficulty (Wan, [0067], the selected route can be displayed on the top of a list of candidate routes; here, the vehicle action is displaying the selected route via the instructions by the processor; [0052], each candidate route has a difficulty rating; Fig. 2, the display shows a list of each route and displays the difficulty of the route).

Regarding claim 19, Claim 19 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 7, Wan-Maru-Slusar further teach: The method of claim 1, wherein: the vehicle comprises an autonomous vehicle (Maru, [0035], the navigation device finds a route to a destination in response to a driver request and controls the vehicle along the route to the destination when the vehicle is an autonomous vehicle); and
the step of taking the vehicle action comprises automatically operating the autonomous vehicle, via instructions provided by the processor, to travel to the destination (Maru, [0035], the navigation device finds a route to a destination in response to a driver request and controls the vehicle along the route to the destination when the vehicle is an autonomous vehicle; [0042], the vehicle is controlled by a computer and processor that executes the vehicle routing and control program instructions). 
The motivation for modification would have been to create a vehicle control system that can be implemented in an autonomous vehicle in order to have an autonomous vehicle that finds a safe route for the vehicle to follow that requires less driver intervention, thus creating a safer and more reliable autonomous driving and navigation system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 14, 16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Downey et al. (US 2012/0259541 A1): Downey teaches variety of criteria may be considered to determine the rating of a route, including route width, surface of the route, traffic during specific times, hills, grade, terrain, climb distance, real-time or historical weather data, and combinations thereof. Distance per time information may be based on length of route, posted speed limits, and so forth. 
Hayes et al. (US 2018/0059687 A1): Hayes teaches route risks are related to intersections, turns, accidents, weather, cargo type, vehicle type, traffic, autonomous capability, time of day, travel time, driver drive time, and driver profile. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664